COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Gary M. Cooper v. Wyoming Cooper-Clifton

Appellate case number:    01-20-00476-CV

Trial court case number: 2017-62396

Trial court:              164th District Court of Harris County

Date motion filed:        March 29, 2022

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: _____/s/ Julie Countiss_________
                   Acting for the Court

Panel consists of: Justices Hightower, Countiss, and Guerra.

Date: ____April 26, 2022______